         Case 1:20-cr-00163-PKC Document 91
                                         92 Filed 02/03/21
                                                  02/05/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007



                                                     February 3, 2021
                                        Application Granted. The conference originally scheduled for
                                        February 10, 2021 is adjourned to May 12, 2021 at 2:30 p.m.
VIA ECF                                 Time is excluded under the speedy trial act until 5/12/21 for the
                                        reasons set forth in the Government letter dated 2/3/2021.
The Honorable P. Kevin Castel           SO ORDERED.
United States District Court            Dated: 2/5/2021
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, New York 10007

                           Re:     United States v. Grasso, et al., 20 Cr. 163 (PKC)

Dear Judge Castel:

        The Government respectfully writes on behalf of the parties to request a 90-day
adjournment of the upcoming status conference, currently scheduled for Wednesday, February 10,
2021 at 2 PM. At the parties’ prior status conference on December 7, 2020, the parties indicated
that they intended to set a briefing schedule for pretrial motions at the next status conference. After
conferring with defense counsel, the Government has learned that the defendants require additional
time to review discovery and contemplate any pretrial motions before setting a briefing schedule.
Consequently, the parties seek a 90-day adjournment for those purposes. The Government further
requests that the Court exclude time under the Speedy Trial Act up to the date of the next status
conference to facilitate the defendants’ preparation. See 18 U.S.C. § 3161(h)(7)(A). The
Government has alerted all defense counsel to the request for exclusion of time and requested any
objections; the Government has received no such objections.

                                               Very truly yours,

                                               AUDREY STRAUSS
                                               United States Attorney


                                           by: ___/s Sarah Mortazavi_________________
                                               Sarah Mortazavi
                                               Andrew C. Adams
                                               Benet Kearney
                                               Assistant United States Attorneys
                                               (212) 637-2520 / 2340 / 2260

Cc: All defense counsel (via ECF)
